ACCEPTED
                                                                                                          02-15-00373-CV
                                                                              Filed: 12/2/2015 1:55:06
                                                                                            SECOND     PM OF APPEALS
                                                                                                    COURT
                                                                              Jamie Freeze Land FORT WORTH, TEXAS
                                                                              District Clerk         12/9/2015 9:04:01 AM
                                                                              Young County, Texas          DEBRA SPISAK
                                                                                                                   CLERK
                                                                              Jamie Land
                                      CAUSE NO. 32591

IN THE MATTER OF                                §              IN THE DISTRICT COURT
                                                                              RECEIVED IN
THE MARRIAGE OF                                 §                       2nd COURT OF APPEALS
                                                §                         FORT WORTH, TEXAS
BYRON WALKER                                    §                       12/09/2015 9:04:01 AM
AND                                             §             90TH   JUDICIAL   DISTRICT
                                                                            DEBRA   SPISAK
SHERYL WALKER                                   §                                Clerk
                                                §
AND IN THE INTEREST OF                          §
C.L.W., A CHILD                                 §               YOUNG COUNTY, TEXAS


                        BYRON WALKER’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF THIS COURT:

       Petitioner, Byron Walker, party to this case, files this Notice of Appeal seeking to alter

the trial court’s rulings on Respondent’s Motion for Summary Judgment, Petitioner’s First

Motion to Continue Sheryl Walker’s Motion for Summary Judgment, and Petitioner’s Objections

to Summary Judgment Evidence and any associated rulings.

       The trial court, trial court case number, and style of this matter are shown in the above

caption.

       The orders that Petitioner is appealing were signed on September 9, 2015.

       Byron Walker desires to appeal the Final Summary Judgment and any associated orders,

including but not limited to the Order Denying Motion for Continuance, Extending Discovery

Deadlines, and Granting Leave for Response and the Order on Byron Walker’s Objections to

Sheryl Walker’s Summary Judgment Evidence and Response to Sheryl Walker’s Motion for

Summary Judgment.

       This appeal is being made to the Second Court of Appeals in Fort Worth, Texas.




BYRON WALKER’S NOTICE OF APPEAL – PAGE 1 OF 2
                                           Respectfully submitted,

                                           Lovelace Killen, PLLC


                                           By:     /s/ Jennifer L. Lovelace
                                                  Jennifer L. Lovelace
                                                  Texas Bar No. 24051110
                                                  jlovelace@lovelacekillen.com
                                                  W. Cade Lovelace
                                                  Texas Bar No. 24050956
                                                  clovelace@lovelacekillen.com

                                                  100 E. 15th Street, Suite 350
                                                  Fort Worth, Texas 76102
                                                  Tel. (817) 953-9656
                                                  Fax. (817) 385-6656

                                                  ATTORNEYS FOR PETITIONER
                                                  BYRON WALKER


                               CERTIFICATE OF SERVICE

       I certify that on December 2, 2015, a true and correct copy of Byron Walker’s Notice of
Appeal was served in the following manner on the persons named below in accordance with the
Texas Rules of Civil and Appellate Procedure.

       Kerwin B. Stephens                                  Via Electronic Service
       STEPHENS & MYERS, L.L.P.                           (lawoffice@stephensandmyers.com)
       515 Fourth Street
       Graham, Texas 76450
       Attorney for Respondent

      I certify that on December 2, 2015, a copy has also been provided to the Second Court of
Appeals in Fort Worth Texas.


                                             /s/ Jennifer L. Lovelace
                                           Jennifer L. Lovelace




BYRON WALKER’S NOTICE OF APPEAL – PAGE 2 OF 2